— Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered July 24, 1990, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his complaint regarding the factual sufficiency of his plea allocution because at no time prior to sentence did he move to vacate his plea (see, People v Pellegrino, 60 NY2d 636; People v Vickers, 163 AD2d 500). In any event, we find that the allocution was sufficient to establish the defendant’s guilt of robbery in the first degree (see, Penal Law § 160.15). The defendant admitted that on July 21, 1989, he and a codefen*350dant, both displaying handguns, held up the Chase Manhattan Bank in East Hills, New York.
Moreover, at no time did the defendant suggest that he was under a misapprehension that the sentence he was being promised was the minimum allowed by law. Indeed, he acknowledged that he considered the sentence to constitute a hard — albeit acceptable — bargain. Having received the sentence that he bargained for, the defendant may not now be heard to complain that it was excessive (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.